May 24, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals

  ELTON MORRIS BROUSSARD A/K/A ELTON BROUSSARD A/K/A THOMAS
                      LIMBURG, Appellant

NO. 14-12-00071-CR                        V.

                           THE STATE OF TEXAS, Appellee
                               ____________________

       This cause was heard on the transcript of the record of the court below, and having
inspected the record, this Court holds there was no error in the judgment requiring
reversal, but there was error in the judgment as entered, which is capable of reformation
by this Court. Therefore, the judgment is REFORMED, to delete the assessment of the
original $1,000.00 fine.

       The Court orders the judgment AFFIRMED as REFORMED, and further orders
this decision certified below for observance.